        Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

SHAWNELLE KING and JAHMIA                                    Civil Action No.:
PHILLIPS,                                                    19-cv-9549

                              Plaintiffs,

       v.

STAGE 29 PRODUCTIONS, LLC, a/k/a
Inside-Out-Media, LLC,

                              Defendant.

   DECISION AND ORDER GRANTING DEFENDANT’S MOTION TO COMPEL
                ARBITRATION AND STAY THIS ACTION

McMahon, CJ:

       On October 16, 2019, Plaintiffs Shawnelle King and Jahmia Phillips (“Plaintiffs”)

brought this joint action against their former employer, Defendant Stage 29 Productions,

LLC, also known as Inside-Out-Media, LLC, (“Defendant”). The Complaint alleges

discrimination on the basis of race, color, and gender, subjection to a hostile work

environment, and retaliation pursuant to Title VII of the Civil Rights Act of 1964, New York

State Human Rights Law, and New York City Human Rights Law. Plaintiffs additionally

claim that Defendant failed to comply with the wage notice requirement under New York

Labor Law.

       Upon hire, Plaintiffs signed employment contracts containing binding arbitration

clauses (“the Agreements”). Defendant, invoking these arbitration provisions, filed a motion

on March 4th, 2020 to stay this action and compel arbitration pursuant to section 4 of the

Federal Arbitration Agreement (“the FAA”). In opposition, Plaintiffs cross-motioned to stay

any arbitration order and instead compel participation in the Southern District’s Mediation

Program pursuant to Local Rule 83.9. In support of their cross-motion, Plaintiffs contend that




                                                                                               1
         Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 2 of 10



Defendant failed to engage in informal dispute resolution before proceeding to arbitration as

required by the Agreements.

         Defendant’s motion is GRANTED and Plaintiffs’ cross-motion is DENIED.

                                      BACKGROUND

   I.       The Parties

   Plaintiff King (“King”) is an African American woman with over 15 years of production

experience. (V. Compl. and Demand for a Jury Trial, Dkt. No. 1 at 2, 5 (hereinafter,

“Complaint”)). She was hired by Defendant as Production Manager for the Daily Mail TV

Show on July 5, 2017 and subsequently fired on October 6, 2017. (Id. at 2.)

   Plaintiff Phillips (“Phillips”) is an African American woman with production and

editorial experience. She was hired by Defendant as a Junior Associate Producer for the Daily

Mail TV Show on June 26, 2017 and fired on December 12, 2017. (Id. at 2, 5.)

   Defendant is a film production company that develops programming for CBS Television

Studios. (Mem. of L. in Supp. of Def.’s Mot. to Compel Arb. And Stay This Action, Dkt. No.

14 at 2 (hereinafter, “Def.’s Mot.”)). It’s show, Daily Mail TV Show, was first broadcast on

September 18, 2017 and is produced in New York County. (Pls.’ Mem. of L. in Supp. of

Their Cross-mot. for Mediation and to Stay Arb., Dkt. No. 24 at 2 (hereinafter, “Pls.’ Cross-

mot.”)).

   II.      Plaintiffs’ Employment Agreements

   On June 1st, 2017, King signed an employment contract with Defendant. (Decl. of

Richard de Michele, Dkt. No. 13, Ex. A at 1 (hereinafter, “Michele Decl.”)). Phillips entered

into a similar employment agreement with Defendant on June 29th, 2017. (Id., Ex. B at 1.)

As a condition of their employment, Plaintiffs both agreed that “in the event that any Dispute




                                                                                                2
           Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 3 of 10



[could] not be resolved informally,”1 they would submit any “controversies, claims or

disputes arising out of or related to [their] Agreement[s], or the interpretation, performance,

or breach thereof” against Defendant to the Office of JAMS, including:

           alleged violations of state or federal statutory or common law rights or duties,
           the allocation of the arbitrator’s fee and the arbitration service fees among the
           parties, the enforcement or scope of this agreement to arbitrate or the
           arbitrability of such controversies, claims or disputes, including but not limited
           to any claim of waiver . . . .

(Id., Ex. A at 10; see id., Ex. B at 5.) The agreement further specifies that, depending on the

amount in controversy, arbitration will be initiated and conducted according to the JAMS

Streamlined Arbitration Rules, Comprehensive Arbitration Rules, or Employment Arbitration

Rules. (Id., Ex. A at 10; id., Ex. B at 5.)

           The only differences between the agreements are found in the locations designated for

arbitration and choice of law provisions. The King Agreement assigns the New York office

of JAMS as the arbitration venue and specifies that while New York substantive law governs

disputes arising from the agreements, FAA substantive law governs the interpretation and

enforcement of the dispute resolution provision. (Id., Ex. A at 10, 11.)

           On the other hand, the Phillips Agreement states that arbitration would occur in the

Los Angeles office of JAMS and be governed by California law. (Id., Ex. B at 5.) However,

Defendant waives the clause in the Phillips Agreement requiring arbitration in Los Angeles

and instead, agrees to arbitrate at the New York JAMS office under applicable law as

determined by the arbitrator. (Id. at 4.)

    III.      Procedural History




1 See Dkt. No. 13, Michele Decl., Ex. A at 10 (“In the event any Dispute cannot be resolved
informally, Stage 29 and Artist mutually consent to submit any such Dispute that either Artist
may have against Stage 29 or Stage 29 may have against Artist to final and binding
arbitration.”); Id., Ex. B at 5 (“In the event the parties hereto are unable to resolve any
Dispute informally, then such Dispute will be submitted to final and binding arbitration.”).


                                                                                                  3
          Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 4 of 10



      Plaintiffs filed a joint complaint with the United States Equal Employment Opportunity

Commission (“EEOC”) on July 20, 2018 alleging claims against Defendant of discrimination

on the basis of race, color and gender, subjection to a hostile work environment, and

retaliation. (Dkt. No. 1, Complaint at 3.) On August 1st, 2019, they received a right to sue

letter from the EEOC which led them to file this action in this Court on October 15, 2019. Id.

The Complaint asserts claims against Defendant of violations of Title VII of the Civil Rights

Act of 1964 (“Title VII”), New York State Human Rights Law, and New York City Human

Rights Law. (Id. at 13-15.) Plaintiffs further assert that Defendant violated New York Labor

Law 195.1 by failing to comply with the wage notice requirement. (Id. at 15.)

      Additionally, Plaintiffs allege that they sent Defendant a written demand for informal

negotiations which was rejected without a counteroffer. (Dkt. No. 24, Pls.’ Cross-mot. at 6; J.

Decl. of Pls.’ in Supp. of Their Cross-Mot. for Mediation and to Stay Arb., Dkt. No. 23, at 2

(hereinafter, “Pls.’ Decl.”)).2

      On March 4th, 2020, Defendant moved to stay this case and compel arbitration, invoking

Section 4 of the FAA. (Dkt. No. 14, Def.’s Mot. at 2.) Defendant argues that (1) both parties

agreed to a delegation provision which assigns the question of arbitrability to the arbitrator,

(2) this dispute falls within the scope of the arbitration agreement and the claims are

arbitrable, and (3) the arbitration agreements cannot be invalidated by any contractual

defenses. (Id. at 1-2.)

      In opposition, Plaintiffs filed a cross-motion on May 31st, 2020 to stay arbitration and

compel mediation pursuant to Local Rule 83.9. (Dkt. No. 24, Pls.’s Cross-mot. at 3.)

Plaintiffs contend that this Court should order the parties to participate in the Southern

District’s Mediation Program because Defendant allegedly failed to engage in informal

dispute resolution prior to arbitration as required by the Agreements. Id.



2   Dkt. No. 23, Pls.’ Decl., was signed by Plaintiff Phillips but not by Plaintiff King.


                                                                                                  4
        Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 5 of 10



                                         DISCUSSION

   I.      Applicable Law

   The FAA provides that arbitration agreements “shall be valid, irrevocable, and

enforceable.” 9 U.S.C. § 2. Embodying “the liberal federal policy favoring arbitration,”

Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983), the FAA

allows “a party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate

under a written agreement for arbitration” to petition a district court “for an order directing

that such arbitration proceed in the manner provided for in such agreement.” 9 U.S.C. § 4;

see Arciniaga v. Gen. Motors Corp., 460 F.3d 231, 234 (2d Cir. 2006) (“[I]t is difficult to

overstate the strong federal policy in favor of arbitration, and it is a policy [the Second

Circuit] often and emphatically applied.”). “A party has ‘refused to arbitrate’ within the

meaning of Section 4 of the FAA if it ‘commences litigation or is ordered to arbitrate the

dispute by the relevant arbitral authority and fails to do so.’” Morelli v. Alters, No. 1:19-CV-

10707-GHW, 2020 WL 1285513, at *7 (S.D.N.Y. Mar. 18, 2020) (quoting LAIF X SPRL v.

Axtel, S.A. de C.V., 390 F.3d. 194, 198 (2d Cir. 2004)).

   It is well settled that “arbitration is a matter of contract.” Henry Schein, Inc. v. Archer &

White Sales, Inc., 139 S. Ct. 524, 529 (2019) (citing Rent-A-Ctr., W., Inc. v. Jackson, 561

U.S. 63, 67 (2010)). “Under the Federal Arbitration Act, parties to a contract may agree that

an arbitrator rather than a court will resolve disputes arising out of the contract.” Id. at 527.

Accordingly, a party cannot be required to arbitrate issues that it has not agreed to arbitrate.

AT&T Techs., Inc. v. Commc'ns Workers of Am., 475 U.S. 643, 648 (1986).

   When deciding whether to compel arbitration under the FAA, courts typically evaluate

the following factors:

        (1) whether the parties agreed to arbitrate; (2) if so, the scope of that agreement;
        (3) if any federal statutory claims are asserted, whether Congress intended for
        those claims to be nonarbitrable; and (4) if some, but not all, claims are subject



                                                                                                    5
         Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 6 of 10



         to arbitration, whether to stay the balance of the proceedings pending
         arbitration.

Begonja v. Vornado Realty Tr., 159 F. Supp. 3d 402, 408-09 (S.D.N.Y. 2016) (citing Guyden

v. Aetna, Inc., 544 F.3d. 376, 382 (2d Cir. 2008)).

   Though New York law governs the King Agreement and California law governs the

Phillips Agreement, (dkt. no. 13, Michele Decl, Ex. A at 11; id., Ex. B at 5), “New York and

California apply ‘substantially similar rules for determining whether the parties have

mutually assented to a contract term.’” Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir.

2017) (quoting Schnabel v. Trilegiant Corp., 697 F.3d 110, 119 (2d Cir. 2012)).

   II.      The Parties Are Ordered to Arbitration

   By signing their employment contracts and agreeing to the unambiguous arbitration

clauses therein, Plaintiffs consented to arbitrate any and all disputes arising out of their

employment with Defendant. The broadly worded arbitration agreements squarely encompass

Plaintiffs’ claims and delegate all questions of arbitrability, including whether mediation was

required prior to arbitration, to an arbitrator. Moreover, Congress did not intend employment

discrimination claims brought under Title VII to be nonarbitrable. Thus, the parties to this

action are ordered to arbitration.

   A. Whether the Parties Agreed to Arbitrate

   First, this Court must determine whether the King and Phillips employment contracts

contain valid arbitration agreements. Schein, 139 S. Ct. at 530 (citing 9 U.S.C. § 2) (“before

referring a dispute to an arbitrator, the court must determine whether a valid arbitration

agreement exists.”). If this Court determines “that [the] arbitration agreement[s] [are] valid

and the claim[s] before it [are] arbitrable, it must stay or dismiss further judicial proceedings

and order the parties to arbitrate.” Nunez v. Citibank, N.A., No. 08 CV. 5398 (BSJ), 2009 WL

256107, at *2 (S.D.N.Y. Feb. 3, 2009); see also Moses H. Cone Mem’l Hosp., 460 U.S. at 24




                                                                                                    6
        Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 7 of 10



(“questions of arbitrability must be addressed with a healthy regard for the federal policy

favoring arbitration.”).

    Both contracts contain straightforward arbitration agreements. See Morelli, 2020 WL

1285513, at *8 (finding an arbitration clause to be an “unambiguous agreement to arbitrate”

because it provides that parties must “submit ‘any dispute’ to arbitration”). Plaintiffs neither

challenge the validity of the Agreements, nor raise any contractual defenses. In fact, Plaintiffs

concede that they were aware of and agreed to the arbitration clauses when executing their

employment contracts and are bound by the provisions. (Dkt. No. 23, Pls.’ Decl. at 2) (“We

are aware that our employment contracts with Stage 29 require informal negotiations between

the parties before arbitration.”).

    The Parties have unequivocally agreed to arbitrate.

    B. The Scope of the Arbitration Agreements

    Sections 27 of the King Agreement and 16 of the Phillips Agreement both broadly state

that parties must submit “any and all controversies, claims or disputes arising out of or

related to this agreement or the interpretation, performance or breach thereof” to arbitration.

(Dkt. No. 13, Michele Decl, Ex. A at 10; id., Ex. B at 5.) Because the state and federal claims

Plaintiffs raise in this action directly “arise out of” and are “related” to their employment

agreements, they fall squarely within the scope of the arbitration provisions contained

therein. See Moses H. Cone Mem’l Hosp., 460 U.S. at 24–25 (“The Arbitration Act

establishes that . . . any doubts concerning the scope of arbitrable issues should be resolved in

favor of arbitration.”).

    Further, like arbitration provisions generally, threshold questions of arbitrability are a

matter of contract. Schein, 139 S. Ct. at 529 (citing Rent-A-Ctr., 561 U.S. at 70) (“An

agreement to argue a gateway issue is simply an antecedent agreement . . . and the FAA

operates on this additional arbitration agreement just as it does on any other.”). Therefore,



                                                                                                   7
        Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 8 of 10



when “the parties’ contract delegates arbitrability to an arbitrator, a court may not override

the contract,” id., so long as the agreement does so by “clear and unmistakable evidence.” Id.

(quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)); accord Rent-A-

Ctr., 561 U.S. at 79 (quoting AT&T Techs., 475 U.S. at 649).

   Here, the question of arbitrability was clearly delegated to the arbitrator. Both

Agreements require parties to submit claims regarding “the enforcement or scope of this

agreement to arbitrate or the arbitrability of such controversies, claims or disputes” to binding

arbitration at the office of JAMS pursuant to JAMS Arbitration Rules. (Dkt. No. 13, Michele

Decl, Ex. A at 10; id., Ex. B at 5.) Rule 8 of the JAMS Streamlined Arbitration Rules, Rule

11 of the JAMS Comprehensive Arbitration Rules, and Rule 11 of the JAMS Employment

Arbitration Rules all explain that “The Arbitrator has the authority to determine jurisdiction

and arbitrability issues as a preliminary matter.” (JAMS, Streamlined Arbitration Rules and

Procedures 8(b); JAMS, Comprehensive Arbitration Rules and Procedures 11(b); JAMS,

Employment Arbitration Rules and Procedures 11(b).) That the parties’ consented to the

incorporation of JAMS Rules in the Agreements “serves as clear and unmistakable evidence

that [the parties] agreed to delegate any questions of arbitrability to the arbitrator.” Katsoris

v. WME IMG, LLC, 237 F. Supp. 3d 92, 105 (S.D.N.Y. 2017). Thus, the question of whether

the disputes raised by Plaintiffs are arbitrable is to be decided by an arbitrator.

   Plaintiffs do not dispute the existence or validity of this delegation provision. Rather, they

contend that this Court should compel mediation pursuant to Local Rule 83.9 despite the

unambiguous delegation clause. (Dkt. No. 24, Pls.’ Mem. at 5.) Pointing to Sections 27(a) of

the King Agreement and 16(a) of the Phillips agreement, Plaintiffs argue that Defendant

failed to engage in informal dispute resolution prior to arbitration as was required by the

contracts. Id. at 6. Therefore, Plaintiffs contend that the Southern District’s Mediation

Program is the appropriate mechanism to resolve their claims at this stage. Id. at 6–7.



                                                                                                    8
        Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 9 of 10



   Plaintiffs appear to construe the Agreements’ informal dispute resolution provision as a

condition precedent to arbitrability. See Utica Mut. Ins. Co. v. Clearwater Ins. Co., 906 F.3d

12, 22 (2d Cir. 2018) (quoting Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co., 86

N.Y.2d 685, 690 (1995)) (“A condition precedent is ‘an act or event’ other than a lapse of

time, which, unless the condition is excused, must occur before a duty to perform a promise

in the agreement arises.”). However, because condition precedents “determine when the

contractual duty to arbitrate arises,” whether a condition precedent has been satisfied is a

question of “procedural arbitrability.” BG Grp., PLC v. Republic of Argentina, 572 U.S. 25,

35 (2014).

   The Supreme Court has stated that “issues of procedural arbitrability, i.e., whether . . .

conditions precedent to an obligation to arbitrate have been met, are for the arbitrators to

decide.” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 85 (2002) (citing Revised

Uniform Arbitration Act of 2000 § 6I, comment 2, 7 U.L.A., at 13) (emphasis and ellipsis

omitted); see also BG Grp., 572 U.S. at 35 (“courts presume that the parties intend

arbitrators, not courts, to decide disputes about the meaning and application of particular

procedural preconditions for the use of arbitration.”). Thus, it is for an arbitrator to determine

whether the parties here must participate in mediation prior to arbitration.

   C. Whether Congress Intended for the Federal Claims Raised by Plaintiffs to be

       Nonarbitrable

   Finally, Congress did not intend for the federal claims raised by Plaintiffs to be

nonarbitrable. Indeed, the Supreme Court has explicitly held that federal discrimination

claims are arbitrable under the FAA. Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20,

26 (holding discrimination claims under the Age Discrimination in Employment Act to be

arbitrable); see Prudential Ins. Co. of Am. v. Lai, 42 F.3d 1299, 1303 (9th Cir. 1994) (citing

Gilmer, 500 U.S. at 26) (“extend[ing] Gilmer . . . to employment discrimination claims



                                                                                                 9
         Case 1:19-cv-09549-CM Document 27 Filed 07/01/20 Page 10 of 10



brought under Title VII”); Maye v. Smith Barney Inc., 897 F. Supp. 100, 109 (S.D.N.Y. 1995)

(citing Hall v. MetLife Resources, No. 94 Civ. 0358 (JFK), 1995 WL 258061, at *3

(S.D.N.Y. May 3, 1995)) (“It is well established by courts in the Second Circuit that Title VII

claims are arbitrable.”). Thus, this final factor also weighs in favor of compelling arbitration

in the present action.

                                        CONCLUSION

         For the reasons discussed above, Defendant’s motion to compel arbitration and stay

the immediate action is GRANTED and these proceedings are stayed under 9 U.S.C. § 3.

         Plaintiffs’ cross-motion to stay arbitration and compel mediation pursuant to Local

Rule 83.9 is DENIED.

         The Clerk of Court is directed to remove the motions at Docket Nos. 12 and 22 from

the Court’s list of pending motions.


Dated:

                                              ____________________________________

                                                              Chief Judge

BY ECF TO ALL COUNSEL




                                                                                               10
